Title: To Thomas Jefferson from James Walker, 1 November 1805
From: Walker, James
To: Jefferson, Thomas


                  
                     Sir, 
                     Shadwell 1st Novr. 1805
                  
                  This comes to inform you that my motive for writing to you respecting the work still to do for you, originated from what passed betwen you & me at Monticello the second day of last April, I observed to you that as I had changed my situation in life I had reather find my self while at work for you which you readily consented to I then thought that our bargain made at Mr. Cockes was void supposing that you probably had reather I should do the work by the piece in consiquence of my finding myself which I thought might perhaps prove more satisfactory to each of us, I must acknowledge that my Idea of our bargain being changed was unjust as nothing but the finding was mentioned, I well remember our bargain made at Mr. Cockes & am perfectly satisfied with it as I always was, & think with you that it could not be put on a fairer footing. I have received the bolting Cloth, but no gudgeons, I suppose in consiquence of low water. however Mr. Higginbotham says he will write to Mr. Jefferson to forward them on by a waggon. Mr. Steward has done nothing to the Mill Irons as yet for want of coal nothing more has been done to the Dam, but some stone raised.
                  I am with respect your Obt. Hble. Servt.
                  
                     James Walker 
                     
                  
               